DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  “wherein at least a portion any one of” (in 4th to last line in claim 6) should read “wherein at least a portion of any one of…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the first array of recesses in the intermediate layer extend within the second-array of protuberances of the intermediate layer. It is unclear what structure is the intermediate layer and if there are two different intermediate layers being claimed. How can the recesses and protuberances of the same (intermediate) layer extend within each other?

Claims 1-6 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of “adjacent layer” would or would not include. Is this limited to the co-extensive layers? Does this include the outer shell and the inner liner? Does this include a layer of a garment or skin adjacent thereto? It is unclear what applicant is requiring of the claim.

Claim 6 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the inner intermediate layer” is structurally referring to of the helmet structure. There is both an “lower intermediate layer” and “upper intermediate layer” presented. It is unclear if this “inner intermediate layer” is an additional layer of if this is a typo. For examination purposes, the examiner is interpreting the lower intermediate layer to the inner intermediate layer. 

Claim 6 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “on the one hand” and “on the other hand” requires of the helmet. It is unclear if applicant is attempting to positively claim a hand structure or something else.

Claim 7 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of “each layer” are. Is this referring to a specific layer or set of layers? Would this include the inner liner and outer shell? It is unclear what applicant is requiring structurally of the claim. 

Claim 10 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “a protuberance” is referring to, is this in addition to the protuberances previously presented?

Claim 10 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of “one of the layers” would be. It is unclear what is considered the layers and if this would include the outer shell or the inner liner. 

Claim 10 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of “an adjacent one of the layers” would or would not include. Would this only include the compressible layers, does the inner liner and outer shell count as one the layers, or some other layers?

Claim 11 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how “the outer layer” relates to claims 1 and 6. Claim 6 has multiple outer layers and claim 1 does not have an outer layer. It does not appear the claim language of claim 11 goes along with that of claims 1 and 6. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how “the inner layer” relates to claims 1 and 6. Claim 6 has multiple inner layers and claim 1 does not have an inner layer. It does not appear the claim language of claim 11 goes along with that of claims 1 and 6. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how “the intermediate layer” relates to claim 6. Claim 6 has multiple intermediate layers. It does not appear the claim language of claim 11 goes along with that of claim 6. 

Claim 12 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of “the layers” would be. What would or would not be included structurally of the layers, liner, and shell to read on this limitation?

Claim 13 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how “the intermediate layer” is associated with the multiple claimed intermediate layers of claim 6. It appears the structure of claim 13 does not follow the structure as provided in claim 6. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (US 2012/0198604).
In regard to claim 1, Weber et al. teaches a helmet comprising: an outer shell; an inner liner (see annotated figure 4 below); and a compressible liner disposed between the outer shell and the inner liner, said compressible liner comprising: three co-extensive layers comprising an intermediate layer between a first layer and a second layer (see annotated figure 4 below), wherein the first layer comprises a first array of cone-like protuberances, wherein the intermediate layer comprises a first array of cone-like recesses (see annotated figure 4 below); wherein the cone-like protuberances in the first array of cone-like protuberances in the first layer project into corresponding cone-like recesses in the first array of cone- like recesses in the intermediate layer (see annotated figure 4 below protuberances are lugs and/or dampers and recesses as labeled in annotated figure), and wherein the intermediate layer further comprises a second array of cone-like protuberances, wherein the cone-like recesses in the first-array of cone-like recesses in the intermediate layer extend within the cone-like protuberances in the second array of cone- like protuberances in the intermediate layer (see annotated figure 4 below protuberances are lugs and/or dampers and recesses as labeled in annotated figure), wherein the second layer comprises a second array of cone-like recesses; wherein the cone-like protuberances in the second array of cone-like protuberances in the intermediate layer project into corresponding cone-like recesses in the second array of cone-like recesses in the second layer (see annotated figure 4 below protuberances are lugs and/or dampers and recesses as labeled in annotated figure), wherein an outer surface of the compressible liner is smooth (see smooth outer surface of liner in figure 4); and wherein at least a portion of the intermediate layer has a different at least one of compressibility and density to that of an adjacent layer (the intermediate layer has a different density and compressibility than the adjacent outer shell, helmet shell made of hard outer shell paragraph 0036 and layers made of EPS, EPU paragraph 0038).  

    PNG
    media_image1.png
    491
    631
    media_image1.png
    Greyscale

 	In regard to claim 2, Weber et al. teaches a helmet comprising: an outer shell; an inner liner (see annotated figure 4 above); and 15Atty. Docket No. 17-10020-US-C1a compressible liner disposed between the outer shell and the inner liner, said compressible liner comprising: three co-extensive layers comprising an intermediate layer between an inner layer and an outer layer (see annotated figure 4 above), each of the intermediate, the inner and the outer layer comprising respective arrays of cone-like protuberances and corresponding cone-like recesses (see annotated figure 4 above); wherein the three layers are mutually engaged by the respective arrays of cone- like protuberances and corresponding cone-like recesses (see annotated figure 4 above); wherein an outer surface of the compressible liner is smooth (see smooth outer surface of outer/first layer is annotated figure 4 above); wherein at least a portion of the intermediate layer has a different at least one of compressibility and density to that of an adjacent layer (the intermediate layer has a different density and compressibility than the adjacent outer shell, helmet shell made of hard outer shell paragraph 0036 and layers made of EPS, EPU paragraph 0038); wherein the cone-like protuberances in the inner layer and the intermediate layer protrude in the direction of the outer layer (protuberances are the lugs and/or dampers); wherein the cone-like protuberances in the inner layer and the intermediate layer fall short of the outer surface of the outer layer (see lugs and/or dampers in annotated figure 4 above); and wherein the cone-like protuberances in the inner layer and the intermediate layer are selected from cones with conical tips and cones with truncated tips (paragraphs 0041 and 0053 detail the dampers can be frusto-conical in shape and figure 4 details the lugs to be truncated tip cones).  

 	In regard to claim 3, Weber et al. teaches a helmet comprising: an outer shell; an inner liner; and a compressible liner disposed between the outer shell and the inner liner, said compressible liner (see annotated figure 4 above) comprising: three co-extensive layers comprising an intermediate layer between an inner layer and an outer layer, each of the intermediate (see annotated figure 4 above), the inner and the outer layer comprising respective arrays of cone-like protuberances and corresponding cone-like recesses (see annotated figure 4 above); wherein the three layers are mutually engaged by the respective arrays of cone- like protuberances and corresponding cone-like recesses (see annotated figure 4 above; protuberances are lugs and/or dampers and recesses as annotated); wherein an outer surface of the compressible liner is smooth (see outer surface of outer layer is smooth in annotated figure 4); 16Atty. Docket No. 17-10020-US-C1 wherein at least a portion of the intermediate layer has a different at least one of compressibility and density to that of an adjacent layer  (the intermediate layer has a different density and compressibility than the adjacent outer shell, helmet shell made of hard outer shell paragraph 0036 and layers made of EPS, EPU paragraph 0038); wherein the cone-like protuberances in the inner layer and the intermediate layer protrude in the direction of the outer layer (protuberances are dampers or lugs that protrude from the intermediate layer in the direction of the outer layer: see annotated figure 4 above); wherein the cone-like protuberances in the inner layer fall short of the outer surface of the outer layer (lugs/dampers fall short of the outer surface of the outer layer: figure 4); wherein the cone-like protuberances in the intermediate layer are contiguous with the outer surface of the outer layer (see protuberances/lugs being contiguous with the outer surface of the outer layer: figure 4); and wherein the cone-like protuberances in the intermediate layer are selected from cones with conical tips and cones with truncated tips  (paragraphs 0041 and 0053 detail the dampers can be frusto-conical in shape and figure 4 details the lugs to be truncated tip cones).  

 	In regard to claim 4, Weber et al. teaches a helmet comprising: an outer shell; an inner liner; and a compressible liner disposed between the outer shell and the inner liner, said compressible liner (see annotated figure 4 above) comprising: three co-extensive layers comprising an intermediate layer between an inner layer and an outer layer (see annotated figure 4 above), each of the intermediate, the inner and the outer layer comprising respective arrays of cone-like protuberances and corresponding cone-like recesses (see annotated figure 4 above); wherein the three layers are mutually engaged by the respective arrays of cone- like protuberances and corresponding cone-like recesses (see annotated figure 4 above); wherein an outer surface of the compressible liner is smooth (see outer surface of outer layer is smooth in figure 4); wherein at least a portion of the intermediate layer has a different at least one of compressibility and density to that of an adjacent layer (the intermediate layer has a different density and compressibility than the adjacent outer shell, helmet shell made of hard outer shell paragraph 0036 and layers made of EPS, EPU paragraph 0038); wherein the cone-like protuberances in the outer layer and the intermediate layer protrude in the direction of an inner surface of the inner layer (see protuberances being dampers and/or lugs protruding in the direction of the inner layer: figure 4); wherein the cone-like protuberances in the outer layer and the intermediate layer fall short of the inner surface of the inner layer (see dampers/lugs fall short of the inner surface of the inner layer); and wherein the cone-like protuberances in the outer layer and the intermediate layer are selected from cones with conical tips and cones with truncated tips  (paragraphs 0041 and 0053 detail the dampers can be frusto-conical in shape and figure 4 details the lugs to be truncated tip cones).  

 	In regard to claim 5, Weber teaches a helmet comprising: an outer shell; an inner liner; and a compressible liner disposed between the outer shell and the inner liner, said compressible liner (see annotated figure 4 above) comprising: three co-extensive layers comprising an intermediate layer between an inner layer and an outer layer (see annotated figure 4 above), each of the intermediate, the inner and the outer layer comprising respective arrays of cone-like protuberances and corresponding cone-like recesses (see annotated figure 4 above); wherein the three layers are mutually engaged by the respective arrays of cone- like protuberances and corresponding cone-like recesses (see annotated figure 4 above); wherein an outer surface of the compressible liner is smooth (see smooth outer surface of outer layer in figure 4); wherein at least a portion of the intermediate layer has a different at least one of compressibility and density to that of an adjacent layer (the intermediate layer has a different density and compressibility than the adjacent outer shell, helmet shell made of hard outer shell paragraph 0036 and layers made of EPS, EPU paragraph 0038); wherein the cone-like protuberances in the outer layer and the intermediate layer protrude in the direction of the inner layer (dampers protrude in the direction of the inner layer: figure 4); wherein the cone-like protuberances in the outer layer fall short of an inner surface of the inner layer (dampers fall short of the inner surface of the inner layer); wherein the cone-like protuberances in the intermediate layer are contiguous with the inner surface of the inner layer (dampers of intermediate layer are contiguous with the inner surface of the inner layer: figure 4); and wherein the cone-like protuberances in the intermediate layer are selected from cones with conical tips and cones with truncated tips  (paragraphs 0041 and 0053 detail the dampers can be frusto-conical in shape and figure 4 details the lugs to be truncated tip cones).  

 	In regard to claim 6, Weber et al. teaches a helmet comprising: an outer shell; an inner liner (see annotated figure 4 above); and a compressible liner disposed between the outer shell and the inner liner (see annotated figure 4 above), said compressible liner comprising: five co-extensive layers comprising a core central layer, an upper intermediate layer, an upper outer layer, a lower intermediate layer and a lower outer layer, each of the 18Atty. Docket No. 17-10020-US-C1 upper and lower sides of the core layer, the upper intermediate layer, the upper outer layer, the inner intermediate layer and the lower outer layer comprising respective arrays of cone-like protuberances and corresponding cone-like recesses (see paragraph 0048 detailing that more than three liners/layers can be used in a system, which would include five layers); wherein the five layers are mutually engaged by the respective arrays of cone-like protuberances and corresponding cone-like recesses (see annotated figure 4 above and paragraph 0048), such engagement achieved through the engagement of the upper side of the core layer, the upper intermediate layer and the upper outer layer on the one hand, and the lower side of the core layer, the lower intermediate layer and the lower outer layer on the other hand (see figure 4 and paragraph 0048); wherein the core layer comprises a first array of cone-like protuberances on its upper side (dampers/lugs), wherein the upper intermediate layer comprises a first array of cone-like recesses (see recesses in annotated figure 4 above), wherein the cone-like protuberances in the first array of cone-like protuberances in the upper side of the core layer project into corresponding cone-like recesses in the first array of cone-like recesses in the upper intermediate layer (see annotated figure 4 above and paragraph 0048); wherein the upper intermediate layer further comprises a second array of cone-like protuberances, wherein the core upper layer comprises a second array of cone-like recesses, wherein the cone-like protuberances in the second array of cone-like protuberances in the upper intermediate layer project into corresponding cone-like recesses in the second array of cone-like recesses in the core upper layer (see annotated figure 4 above and paragraph 0048); wherein the upper intermediate layer further comprises a third array of cone-like protuberances, wherein the upper outer layer comprises a third array of cone-like recesses, wherein the cone-like protuberances in the third array of cone-like protuberances in the upper intermediate layer project into corresponding cone-like recesses in the third array of cone-like recesses in the upper outer layer (see annotated figure 4 above and paragraph 0048); wherein the upper outer layer comprises a fourth array of cone-like protuberances, wherein the upper intermediate layer comprises a fourth array of cone-like recesses, 19Atty. Docket No. 17-10020-US-C1 wherein the cone-like protuberances in the fourth array of cone-like protuberances in the upper outer layer project into corresponding cone-like recesses in the fourth array of cone-like recesses in the upper intermediate layer (see annotated figure 4 above and paragraph 0048); wherein the core layer comprises a fifth array of cone-like protuberances on its lower side, wherein the lower intermediate layer comprises a fifth array of cone-like recesses, wherein the cone-like protuberances in the fifth array of cone-like protuberances in the lower side of the core layer project into corresponding cone-like recesses in the fifth array of cone-like recesses in the lower intermediate layer (see annotated figure 4 above and paragraph 0048); wherein the lower intermediate layer further comprises a sixth array of cone-like protuberances, wherein the core lower layer comprises a sixth array of cone-like recesses, wherein the cone-like protuberances in the sixth array of cone-like protuberances in the lower intermediate layer project into corresponding cone-like recesses in the sixth array of cone-like recesses in the core lower layer (see annotated figure 4 above and paragraph 0048); wherein the lower intermediate layer further comprises a seventh array of cone- like protuberances, wherein the lower outer layer comprises a seventh array of cone-like recesses, wherein the cone-like protuberances in the seventh array of cone-like protuberances in the lower intermediate layer project into corresponding cone-like recesses in the seventh array of cone-like recesses in the lower outer layer (see annotated figure 4 above and paragraph 0048); wherein the lower outer layer comprises an eighth array of cone-like protuberances, wherein the lower intermediate layer comprises an eighth array of cone-like recesses, wherein the cone-like protuberances in the eighth array of cone-like protuberances in the lower outer layer project into corresponding cone-like recesses in the eighth array of cone-like recesses in the lower intermediate layer (see annotated figure 4 above and paragraph 0048); wherein an outer upper surface of the compressible liner is smooth (see outer surface of upper layer in figure 4); wherein at least a portion any one or more of the core layer, the upper intermediate layer, the upper outer layer, the inner intermediate layer and the lower outer 20Atty. Docket No. 17-10020-US-C1 layer has a different at least one of compressibility and density to that of an adjacent layer (the outer upper layer has a different density and compressibility than the adjacent outer shell, helmet shell made of hard outer shell paragraph 0036 and layers made of EPS, EPU paragraph 0038).  

 	In regard to claim 10, Weber et al. teaches a helmet wherein a protuberance of one of the layers protrudes to the surface of an adjacent one of the layers (see one of dampers or lugs in one of the layers that protrudes into another adjacent layer: figure 4).  

 	In regard to claim 12, Weber et al. teaches a helmet wherein the layers are selected from foam expanded polystyrene and viscoelastic foam (layers are made of expanded polystyrene, which is a foam: paragraph 0038).  

 	In regard to claim 13, Weber et al. teaches wherein the intermediate layer has isotropic or anisotropic properties (intermediate layer: 126 is made of EPS, EPP, EPU; paragraph 0038).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2012/0198604) in view of Finiel et al. (US 8,850,622).
 	Weber teaches each layer defining a transverse direction, longitudinal direction and through thickness direction, said transverse direction, longitudinal direction and through thickness direction being mutually perpendicular (see figure 4). However, Weber fails to teach one layer having interlocking structures.
 	In regard to claims 7-9, Finiel et al. teaches wherein one of the three layers is divided along the transverse and longitudinal directions into elements (see figures 7 and 8), each element having an edge; and adjacent elements of said layer being lockable to one another by means of complimentary male and female locking structures formed along the edge (see figures 2, 5 and 6-8 identifiers 14 and 16); wherein said keys prevent transverse separation of elements thereat (figures 2, 5 and G-S, identifiers 14 and 14); and wherein said keys comprises integral orthogonally engageable male and female members (figure 2 and 6-8).
 	It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided at least one of the layers of Weber with multiple portions with key assemblies as taught by Finiel et al., since at least one layer of Weber provided with multiple portions having key assemblies would teach layer(s) that prevent transverse movement of the layer from separating during impact, while providing a more elastically flexible liner.
 	
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2012/0198604) in view of Morgan (US 2010/0000009).
 	Weber et al. teaches a helmet assembly as described above in claims 1-6.  Further, Weber et al. teaches the compressible layers being made from EPS (paragraph 0038). However, Weber et al. fails to teach the EPS of the outer layer having a density in a range from 35-110 kgm3, the EPS intermediate layer having a density in a range from 15-100 kgm3, and the EPS inner layer having a density in a range from 15-90 kgm3.  
In regard to claim 11, Morgan teaches a helmet having layers made from EPS (paragraph 0045), wherein the EPS first layer is an inner layer and the EPS second layer is an outer layer; wherein the outer layer has a density in a range from 35-110 (Figure 42: layer 124, paragraph 0045), the intermediate layer has a density in a range from 15-100 Figure 12: layer 126, paragraph 0045), and the inner layer has a density in a range from 15-90 (Figure 12: layer 124, paragraph 0045).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the EPS layers of Weber in the densities as taught in Morgan, since the EPS layers of Weber provided in the densities as detailed above would teach a helmet with a compressible liner that would provide good stiffness and compressibility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 8-10 and 12-15 of U.S. Patent No. 10,806,201. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US 10,806,201 teach a helmet shell, liner and compressible layered structure; wherein the compressible layered structure is three layers and has corresponding arrays of cone-like protrusions and recesses that interact to form the structure (application claim 1 and patent claim 1; application claim 2 and patent claims 2 and 12; application claim 4 and patent claims 4 and 12; application claim 7 and patent claim 8; application claim 8 and patent claim 9; application claim 9 and patent claim 10; application claim 11 and patent claim 13; application claim 12 and patent claim 14; application claim 13 and patent claim 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The prior art to Pearce et al. (US 2012/0015151) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732